999 So.2d 718 (2008)
Jack BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-796.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Rehearing Denied January 21, 2009.
Bennett H. Brummer, Public Defender, and Maria Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Knight v. State, 919 So.2d 628 (Fla. 3d DCA 2006).